DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 are allowable. The claims will be renumbered as 1-6

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1,
As can be seen from figure 2 of Jeong, element 276 does not contact element 126, therefore, the test pad does not electrically connect to the dummy gate electrode. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach:
The test TFT (figure 4 element TEST_TR) further comprises a test gate electrode (figure 4 element 150) configured to electrically connect (electrically connect is understood to mean capacitively coupled, because there is no direct contacting electrical connection between figure 4 elements 70 and 600, figure 4 elements 50 and 400, and between the gate of TEST_TR and 175 or 135) by the gate insulating layer) the portion of the plurality of first dummy semiconductor layers (figure 4 element 400 along line VII-VII as shown in figure 7 which is element 430) to a third test pad (figure 4 element 70)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822